PER CURIAM:
¶ 1 We granted review in this case to consider whether the court of appeals erred in holding that (1) Qwest Corporation’s tariffs) limited its liability for service interruption to non-customer US Airways, Inc., and (2) Qwest contractor ELM Locating and Utility Services owed no duty to US Airways. We have jurisdiction under article 6, section 5(3) of the A’izona Constitution and AR.S. § 12-120.24.
¶2 Ater considering the briefs and oral arguments, the Court affirms the court of appeals’ resolution of these issues as set forth in paragraphs 1-30 of its opinion. A-though we did not grant review of the issue resolved in paragraphs 31-35 of the opinion, we depublish those paragraphs.